WIENER, Circuit Judge,
dissenting:
In reaching its holding that a PRP can only sue another PRP on a § 113(f)(1) contribution claim if a § 106 administrative order or § 107(a) action has been brought against it, the panel majority claims to have applied a “plain-meaning” analysis to the statute; yet it obviously has glossed over clear statutory language declaring that “[njothing in [§ 113(f)(1)] shall diminish the right of any person to bring an action for contribution in the absence of a civil action under [§ 106] ... or [§ 107(a)][,]"1 I respectfully dissent because I am convinced that a full and fair reading of § 113(f)(1) in the context of CERCLA as a whole — and without judicially legislating into that section of the statute two words that are indispensable to the majority’s position but that Congress elected to omit — does not require a PRP seeking contribution from another PRP for CERCLA liability to wait until a § 106(a) order or § 107(a) action is filed against it.
I.
The Text
Neither I nor anyone else can quarrel with the majority’s incantation of the truism that when we analyze a statute we must look first and foremost to its language. Accordingly, I begin with the full text of § 113(f)(1):
Any person may seek contribution from any other person who is liable or potentially liable under section 9607(a) [§ 107(a) ] of this title, during or following any civil action under section 9606 [§ 106] of this title or under section 9607(a) [§ 107(a)] of this title. Such claims shall be brought in accordance with this section and the Federal Rules of Civil Procedure, and shall be governed by Federal law. In resolving contribution claims, the court may allocate response costs among liable parties using such equitable factors as the court determines are appropriate. Nothing in this subsection shall diminish the right of any person to bring an action for contribution in the absence of a civil action under section 9606 of this title or section 9607 of this title.2
We cannot simply analyze statutory terms in a vacuum, however, but are constrained to consider them in the context of the statute as a whole.3 The majority perverts *146this canon of statutory construction by seizing on and unduly elevating the phrase “during or following” in § 113(f)(1) to the pedestal of exclusivity while (1) trivializing Congress’s palpable (and presumably intentional) refusal to insert the word “only” to modify the phrase “during or following any civil action” in the first sentence of this section or to insert the word “state” to modify the phrase “action for contribution” in the final sentence (the “savings clause”), (2) ignoring the universally accepted legal meaning of “civil action” as congruent with and limited to “lawsuit,” (3) shunning the full import and significance of the contextually critical but statutorily undefined term “contribution,” and (4) refusing to recognize the breadth of the savings clause. I submit, and shall proceed to demonstrate, that these distortions of the methodology of statutory construction mortally wound the majority’s announced exercise of that process.
For openers, nowhere does the plain language of the statute specify that actions for contribution are allowed “only” during or following litigation under CERCLA. Thus the majority’s holding — “that a party can seek a § 113(f)(1) contribution claim only if there is a prior or pending federal § 106 or § 107(a) action against it” (emphasis added) — boldly rewrites the statute by imposing the extra-congressional restriction that the savings clause itself affirmatively rejects: “Nothing in this subsection shall diminish the right of any person to bring an action for contribution in the absence of a civil action under [§ 106] of this title or [§ 107(a)] of this title.”4 I find baffling the majority’s dismissive reference to AviaJl’s argument — that the absence of the word “only” from the statute at least raises a question as to whether the “during or following” language is exclusive — as “inconsistent with our canons of statutory construction” because I am aware of no canon that gives the judiciary a license to rewrite statutory language. To the contrary, it is not our province to add even one word to a statute — here, to restrict its reach — when Congress itself has chosen not to include that word and thus not to limit the scope of the statute. It is obvious that, by inserting the word “only” into the statute, the majority has converted a permissive provision to one of exclusivity. When Congress wants to make a statute exclusive, it certainly knows how to do so.5
The majority’s related attempt to cabin the savings clause by insisting that it means nothing more than that “the statute does not affect a party’s ability to bring contribution actions based on state law” is yet another judicial trespass on the legislative turf. In this instance, the majority’s interpretation of the savings clause requires still another insertion of an omitted word — “state”—thereby creating a distinction that Congress did not see fit to make and that we of the “Third Branch” should not presume to legislate. When Congress intends to distinguish between federal and state law, it certainly knows how to do so. For instance, CERCLA’s general savings clause provides,
Nothing in this chapter shall affect or modify in any way the obligations or liabilities of any person under other Federal or State law, including common *147law, with respect to releases of hazardous substances or other pollutants or contaminants.6
If, as the majority contends, Congress meant for the savings clause merely to acknowledge that a party seeking contribution for environmental clean-up may bring a state action in response to state orders or judgments (something Congress need not say or do because — short of making CERCLA preemptive — it cannot prohibit it) surely Congress would have made that distinction explicit, as it did in CERC-LA’s general savings clause.7
Second, the majority’s own conclusion that a PRP seeking contribution from other PRPs “must have a pending or adjudged § 106 administrative order or § 107(a) cost recovery action against it” (emphasis added) puts the lie to its contorted reading of the savings clause. Section 113(f)(1) states that a PRP may seek contribution “during or following any civil action under [§ 106] or under [§ 107(a)].”8 Administrative orders are not “civil actions.” They are not “actions” at all.9 And no amount of saying so can make it so. The majority’s Orwellian insistence that the term “civil actions” includes “administrative orders” stretches the language of the statute beyond the breaking point — needlessly, because the savings clause makes clear that “the absence of a civil action under [§ 106]” is not fatal to a PRP’s attempt to seek contribution under § 113(f)(1).10
The majority cannot have it both ways. If, as the majority claims, the language of the savings clause means only that § 113(f)(1) does not preempt state-law contribution claims, then not even an abatement order issued pursuant to § 106(a) triggers a PRP’s right to seek contribution under § 113(f)(1), because such an administrative order is not a “civil action” during or following which a contribution claim may only, as the majority would have it, be brought. No amount of interpretive sleight-of-hand on the majority’s part can avoid this logic. Thus the majority’s assertion that a PRP can file a contribution claim “if the government has ordered it to clean up contaminated sites under § 106” flatly contradicts its own (erroneous) interpretation of the savings clause as merely preserving state-law remedies. When properly interpreted, the language of the savings clause makes clear that a PRP may “bring an action for contribution in the absence of a civil action under [§ 106] ... or [§ 107(a)]”11 — and I see nothing in the statute to justify the majority’s dubious distinction between federal administrative orders, which, as even the majority agrees, trigger contribution claims under § 113(f)(1), and state administrative orders which, the majority has decreed, somehow do not.
*148Third, the majority unquestionably misspeaks by adopting its own uniquely narrow definition of the critical statutory term “contribution.” As § 113(f)(1) does not define the term “contribution,” we must abide by the well-established maxim of interpretation that legal terms not defined in a statute are ordinarily presumed to convey their customary legal meaning and accord the term “contribution” its full common-law meaning: “[W]here Congress borrows terms of art ... it presumably knows and adopts the cluster of ideas that were attached to each borrowed word in the body of learning from which it was taken[.]”12 This tenet of statutory construction is especially important when, as here, Congress legislates in an area formerly governed by federal common law. As we have explained,
Section 107 was the sole statutory basis for recovery of response costs in the original CERCLA statute, which contained no provision for apportioning costs among PRPs. Cases under the original statute threatened minor polluters with joint and several liability, which prompted courts to find an implicit, federal common law right to contribution. The SARA amendments, including section 113, codified the federal common law right of contribution. A principal objective of the new contribution provision was to “clarif[y] and confirmf] the right of a person held jointly and severally liable under CERCLA to seek contribution from other potentially liable parties, when the person believes that it has assumed a share of the cleanup or cost that may be greater than its equitable share under the circumstances.”13
We are constrained to “take it as a given that Congress has legislated with an expectation that the [common-law] principle will apply except when a statutory purpose to the contrary is evident.”14
The term “contribution,” as this court has explained, “is best understood in its customary sense as a term of art referring to actions brought among potentially responsible parties.”15 Black’s Law Dictionary defines “contribution” as the “Might of one who has discharged a common liability to recover of another also liable, the aliquot portion which he ought to pay or bear.”16 Similarly, the Restatement (Second) of Torts provides, “when two or more persons become liable in tort to the same person for the same harm, there is a right of contribution among them, even though judgment has not been recovered against all or any of them”17 and even “without ... suit against [them].”18 American Jurisprudence Second elaborates:
The equity for contribution arises at the time of the creation of the relationship between the parties which gives rise to *149the right and ripens into a cause of action for reimbursement in favor of a party when, under a legal duty, he satisfies, by payment or otherwise, more than his just proportion of the common obligation or liability. Or, stated in terms applicable to actions at law, the implied promise to contribute is considered as made at the time the common liability is assumed, and the right to sue thereon arises when a party has paid the ivhole of the obligation or more than his share thereof.19
None of these authorities requires, as a condition precedent, that a party be sued or adjudged liable before seeking contribution; rather, the right to seek contribution arises independently when one tort-feasor, acting under a legal duty, discharges more than his fair share of a liability shared by joint tort-feasors.
I acknowledge that some jurisdictions have statutorily restricted the right to seek contribution to actions between tort-feasors against whom judgment has been rendered.20 Eschewing any such limitation, however, the “during or following” language in § 113(f)(1) confirms that a PRP need not wait until it is hit with a final judgment in a court of law to seek contribution from other PRPs for CERC-LA liability. Far from restricting the right to seek contribution, the “during or following” language embraces the more expansive Restatement view that a tort-fea-sor may seek contribution from joint tort-feasors “even though judgment has not been recovered against all or any of them.”21
One might argue, as does the majority, that by expressly providing for contribution “during or following” a civil action under § 106 or § 107(a), Congress impliedly excluded the common-law right to seek contribution in the absence of suit. Obviously mindful of the possibility of such an overly restrictive reading, Congress took explicit care to add the savings clause, thereby foreclosing this narrow construction of the statute: “Nothing in this subsection shall diminish the right of any person to bring an action for contribution in the absence of a civil action under [§ 106] of this title or [§ 107(a)] of this title.”22
Unlike the majority, I read the savings clause to mean precisely what it says: Nothing in § 113(f)(1) — particularly not its “during or following” language — diminishes the right of any person to bring an action for contribution in the absence of a civil action under § 106 or § 107(a). Just as the “during or following language” confirms that the class of those who have the “right ... to bring an action for contribution” is not limited to PRPs against whom a judgment already has been rendered, the savings clause clarifies that a PRP may seek contribution in the absence of suit so long as the prerequisites for a contribution claim have otherwise been met.
Rather than deal squarely with this argument, the majority opts to miseharacterize it. My argument is neither that Congress “deliberately” made the enabling provision “unclear,” nor that it intended the savings clause to “clarify” any such ambiguity. To the contrary, my argument tracks Congress’s own stated intentions of *150“elariffying] and confirming]” the federal common-law right to seek contribution from other potentially liable parties under CERCLA. Thus I maintain that the “during or following” language itself clarifies, in the face of contrary authority, that a party need not wait until judgment is rendered to seek contribution under § 113(f)(1).
The savings clause, then, serves as a prior restraint to rebut any. unintended inference of expressio , unius lest some court in the future try to ascribe that maxim to the language. Stated differently, the savings clause rules out any construction that would purport to read “during or following” as the exclusive portal through which a contribution claim must pass. Particularly in the absence of the word “only” preceding the phrase “during or following,” the savings clause makes abundantly clear that “during or following” are but two of the many times and circumstances when one PRP may seek contribution from another.
The majority’s reliance on Resolution Trust Corp. v. Miramon23 is thus misplaced. The statute at issue in that case abrogated a federal common-law provision, whereas in our case, section § 113(f)(1) “confirms” the federal common law of contribution under CERCLA. Furthermore, the savings clause at issue in Miramon expressly stated that “[n]othing in this paragraph shall impair or affect any right of the [Resolution Trust] Corporation under other applicable lam”24 Focusing, on the term “other,” we concluded that the savings clause did not preserve federal common law actions for simple negligence when the enabling provision of the statute solely referenced actions for gross negligence:
The savings clause provides that the RTC’s rights under othér applicable law will not be impaired or affected. This clearly implies that the RTC’s rights under some law is being impaired or affected. Under the RTC’s construction of the savings clause, though, there is no law that is impaired or affected because all previous common law remains effective and [the statute] merely grants the RTC an additional option. Had Congress intended this result it would have drafted the-clause to read that “[n]oth-ing in this paragraph shall impair or affect any right of the Corporation under any applicable law”.25
The language of §, 113(f)(l)’s savings clause, however, is even more expansive and explicit in preserving the PRP’s common-law right to bring an action for contribution in the absence of suit: “Nothing in this subsection shall diminish the right of any person to bring an action for contribution in the absence of a civil action under [§ 106] of this title or [§ 107(a) ] of this title.”26 Unlike the statute at issue in Mir-amon, section 113(f)(1) contains no language even remotely suggesting that the “during or following” language is meant to be exclusive or restrictive. Neither is there anything that expressly or implicitly limits, the savings clause to state “actions.” In view of Congress’s express intention to “confirm” the federal common law of contribution under CERCLA, I must disagree with the majority when it insists that we should read into § 113(f)(1) a limitation on the right to seek contribution that a straightforward reading of the plain language of the statute expressly rejects.
*151II.
Legislative History
The majority’s resort to legislative history to shore up its problematical reading of the statute aptly demonstrates the pitfalls of traversing such uncertain terrain, especially when — as here — there is no claim or finding of ambiguity. In support of its bald assertion that the legislative history “overwhelmingly supports” its reading of the statute, the majority fecklessly relies on House and Senate reports that address markedly different, and ultimately abandoned, versions of what would later become the enacted version of § 113(f)(1). The subsequently abandoned version under consideration by the Senate at that time provided that “[ajfter judgment in any civil action under section 106 or [§ 107(a)], any defendant held liable or potentially liable in the action may bring a separate action for contribution against any other person liable or potentially liable under [§ 107(a)].”27 Similarly, the subsequently abandoned version under consideration by the House at that time provided that “any defendant alleged or held to be liable in an action under section 106 or section 107 may bring an action for contribution or indemnity against any other person liable to [sic] potentially liable.”28 If, despite the absence of ambiguity in the statute, the majority would invoke legislative history (generally perceived to be a sign of weakness in a proposed reading of a statute), it should at least limit its reliance to that part of the history that addresses the version of the legislation that Congress actually adopted into law.
By any standard, the language of the statute ultimately enacted by Congress is more permissive than either of the more restrictive versions on which the legislative history cited by the majority comments. The legislative history does not reveal reasons for these changes, and I hesitate to place too much weight on what may be a slim reed. At a minimum, though, it can hardly be said — at least not without blushing — that the legislative history supports the majority’s contention that “Congress ... made it clear in passing SARA that it intended only a limited federal right of contribution.”
The majority would also make much of the fact that the legislative history “never mentions that SARA intended to allow contribution in the absence of either a pending or prior § 106 or § 107(a) action.” I am mystified by the majority’s willingness to cast aside its healthy skepticism about legislative history to read so much into the absence of legislative discussion on this issue, especially when the plain language of the statute, through its savings clause, expressly contemplates actions for contribution in the absence of civil actions under § 106 or § 107(a). Surely the majority has not forgotten Justice Scalia’s admonition that we are not concerned with what Congress intended, but what it enacted: “[I]t is ultimately the provisions of our laws rather than the principal concerns of our legislators by which we are governed.”29
The one thing — perhaps the only thing — that is clear from the legislative history is that § 113(f)(1) “clarifies and *152confirms” the federal common-law right to seek contribution from other potentially liable parties under CERCLA.30 Taken together, (1) Congress’s intentional omission of “only” before “during or following,” and of “state” before “action in the savings clause,” (2) the expansive common-law understanding of the term “contribution” to include actions instituted prior to suit or judgment, (3) the necessity of the “during or following” language as an express reaffirmation of the right to seek contribution before judgment, and (4) the broad language of the savings clause, convince me that the plain and unambiguous language of the statute enacted by Congress does permit a PRP, such as Aviall, to seek contribution in the absence of a civil action under § 106 or § 107(a) as well as during or following such an action.
III.
Case Law
The majority admits, as it must, that in a “string of cases,” federal courts of appeal (including this one) have permitted § 118(f)(1) contribution suits to go forward in the absence of civil actions under § 106 or § 107(a).31 Most recently, in Crofton Ventures LP v. G&H Partnership,32 the Fourth Circuit, in an opinion authored by Judge Niemeyer, allowed a § 113 suit by a PRP who, just like Aviall, had notified a state environmental agency of the contamination and then cleaned up the facility. It was of no moment in Crofton that neither an administrative charge nor a § 106 or § 107 action had been brought against the plaintiff in that case.
True enough, whether a party may seek contribution under § 113(f)(1) in the absence of a CERCLA action against it was not a contested issue in any of these cases. But albeit tacit, that phenomenon only underscores the common understanding among courts and litigants alike that the plain language of § 113(f)(1) does not require a PRP to wait until it is haled into court to seek contribution under the statute.
Faced with this line of federal appellate cases, what does the majority choose to rely on but a district court case — from another circuit — Estes v. Scotsman Group, Inc.,33 which in turn relied on dicta from the Seventh Circuit’s opinion in Rumpke of Indiana, Inc. v. Cummins Engine Co, Inc.:34
We acknowledge, as other courts have, that this seems to provide a disincentive for parties voluntarily to undertake cleanup operations, because a § 106 or § 107(a) action apparently must either be ongoing or already completed before § 113(f)(1) is available. This appears to be what the statute requires, however.35
In Ninth Ave. Remedial Group v. Allis Chalmers Corp.,36 however, a different district court in the same circuit refused to “be guided by the equivocal dicta in *153Rumpke ” and held that “[i]n light of the express language of Section 113(f)(1) ... [a] PRP can bring a section 113 action even when no prior or pending section 106 or 107 civil actions have occurred.”37
Similarly, in Mathis v. Velsicol Chemical Corp.,38 a district court in the Eleventh Circuit rejected an attempt to plead, as an affirmative defense to a § 113(f)(1) claim, that “no civil action under [§ 106] or [107(a)] is pending.”39 Underscoring the broad language of the savings clause, the Mathis court held that § 113(f)(1) “by its plain terms and meaning prevents ... [the maintenance of] a defense concerning the pendency of a civil action under CERC-LA.”40 Likewise, in Johnson County Airport Comm’n v. Parsonitt Co., Inc,41 the district court held that “nothing in the language of section 113(f)” prohibits a PRP from asserting claims for contribution under the statute in the absence of a civil action under § 106 or § 107(a).42 Most recently, in Coastline Terminals of Connecticut, Inc. v. USX Corp.,43 the district court held that a § 113(f)(1) claim is not barred merely because the PRP has not been threatened with liability in the form of a § 106 or § 107 action.44 The majority begrudgingly acknowledges these cases but makes little effort to contend with their reasoning and analysis.
Instead, the majority cobbles together a hodgepodge of other district court cases, none of which is apposite. For example, the district court in Deby, Inc. v. Cooper Indus.45 dismissed the PRP’s contribution claim as “premature and improper” because the PRP had “yet to be found liable” in a CERCLA action then actually pending against the PRP in another district court. The Deby court therefore concluded that “[i]t would run contrary to judicial economy, efficiency, and consistency to have t[w]o courts determine Deby’s liability.”46
The majority likewise cites the district court opinion in United States v. Compaction Sys. Corp.47 for support, but that case merely held that the act of settling with the United States satisfies § 113(f)(l)’s liability requirement even though there has been no formal admission of liability.48 In the same vein, the majority cites to the district court’s opinion in Southdown v. Allen49 even though it has no applicability whatsoever to the instant case. In South-down, the defendants argued that the plaintiff had abrogated the right to seek cost recovery or contribution under CERCLA through contract; discussion in that case appropriately centered on the defendants’ argument that the plaintiffs cleanup costs had been incurred “voluntarily” pursuant to a contractual agreement between the parties and were therefore unrecoverable under § 113(f)(1).50 In *154short, none of these district court cases from other circuits either supports the majority or offers any help in resolving the issue of first impression presented here: whether, in the absence of a civil action under § 106 or § 107(a), the statute permits a PRP who has incurred cleanup costs pursuant to a state administrative order to bring a § 113(f)(1) contribution action in federal court.
I recognize that the district court in Rockwell Intern. Corp. v. IU Intern. Corp.51 rejected my view that § 113(f)(1) permits claims for contribution in the absence of a federal civil action under § 106 or § 107(a); but it also rejected the majority’s view that the “during or following” language “precludes any claim sounding in contribution except when brought by a party defending against or found liable in a [§ 106] or [§ 107(a)] action.”52 In Rockwell, the plaintiff sought a declaratory judgment under § 113(f)(1) in the event that it was later held liable for “whatever costs it may incur in the future as a result of the actual or threatened release of hazardous substances[.]”53 The district court in Illinois permitted the plaintiffs § 113(f)(1) declaratory judgment action to proceed on the theory that the “during or following” language does not limit the right to seek contribution but merely “recognizes] that the actual payment of damages cannot occur until [the plaintiff is found liable].”54 Rockwell, then, does not answer, one way or the other, the core question of this appeal: whether a party that has already incurred cleanup costs and conceded to being a PRP can seek contribution from another putative PRP under § 113(f)(1) in the absence of an ongoing or adjudged § 106 or § 107(a) action against it.
The majority finally turns to this court’s own precedent and strains mightily to glean from it an “intimat[ion] that a § 106 or § 107(a) action must be pending or adjudicated for a party to pursue contribution costs” from dicta in our OHM opinion.55 Reminiscent of the Emperor’s new clothes, however, that opinion suggests no such thing. Directly to the contrary, in fact, what we actually observed in OHM is that § 113(f)(1) “allows parties to bring contribution actions at least as soon as they are sued under CERCLA.”56 Thus OHM recognized the distinct possibility'— not before us in that case — that contribution could be sought even earlier than the day on which a § 113(f)(1) action is filed. Try as I might, I simply cannot see how the majority can read the phrase “at least as soon as” to indicate anything other than a recognition of the distinct possibility that a § 113(f)(1) action might be brought even earlier than the filing of a civil action under § 106 or § 107(a).
Neither does our discussion of the common-law principle of contribution in OHM “imply” that a party must be alleged or held to be liable before it may seek contribution under § 113(f)(1). In OHM, we observed that the term “contribution” refers to “an action by a [PRP] to recover from another [PRP] that portion of its costs that are in excess of its pro rata share of the aggregate response costs[.]”57 This definition comports with the authoritative view that the right to sue for contri*155bution “arises when a party has paid the whole of the obligation or more than his share thereof!.]”58
Contrary to the majority’s contentions, the definition of “contribution” adopted by OHM and set forth in Black’s Law Dictionary — the “[r]ight of one who has discharged a common liability to recover of another also liable, the aliquot portion which he ought to pay or bear”59' — does not require that a party either be alleged to be or held to be liable before it may seek contribution; only that it in fact be liable, i.e., “bound or obliged in law or equity.”60 The majority only compounds its error by misconstruing the example of “contribution” provided by Black’s Law Dictionary — “Under [the] principle of ‘contribution,’ a tort-feasor against ivhom a judgment is rendered is entitled to recover proportional shares of judgment from other tort-feasors”61 — as an exclusive, rather than merely illustrative, application of the principle.
In short, the majority’s claim of widespread jurisprudential support for its textual analysis vanishes like the mist when exposed to the sunshine of objective scrutiny. If one robin does not make a spring, then surely a light dusting of equivocal district court cases and a wisp of dicta from another circuit does not persuasive authority make. The paucity of case law— particularly federal appellate case law— directly on point mandates a holding that the plain language of § 113(f)(1) expressly permits an action for contribution to be brought “in the absence of a civil action” under § 106 or § 107(a).
IV.
Policy
The majority mouths adherence to the prudential rule that when the meaning of statutory language is clear, courts “need not determine which way ... various policy arguments cut.”62 Nevertheless, the same majority goes on to claim, astonishingly, that its interpretation of the statute furthers rather than frustrates the policy goals of CERCLA that this court has identified as “facilitating] the prompt cleanup of hazardous waste sites and ... shifting] the cost of environmental response from the taxpayers to the parties who benefitted from the wastes that caused the harm.”63 The majority weakly contends that it “seems unlikely that Congress enacted a contribution right broad enough to encompass ... the situation! ] where neither the federal government nor any private party has filed a CERCLA action ... and the EPA has not designated [the facilities] as contaminated sites.” But such “logic” is exposed as flawed by the undeniable recognition that the overarching goal of CERCLA is to create strong incentives for responsible parties to perform cleanups of sites without waiting for the hammer of litigation to drop. In my view, the majori*156ty’s decision runs directly counter to CERCLA’s goal of prompt cleanups. In reality, it encourages PRPs to postpone, defer, or delay remediation and to “lie behind the log” until forced to incur cleanup costs by governmental order, either administrative or court.
Irrespective of the policy arguments, though, if the text of § 113(f)(1), legitimately read, limited the right to seek contribution to those PRPs against which pending or adjudged § 106 or § 107(a) actions were extant, I would be the first to acknowledge and enforce that limitation. As I am convinced, however, that the plain language of the statute creates no such limitation but, to the contrary, expressly permits an action for contribution to be brought “in the absence of a civil action” under § 106 or § 107(a), I must respectfully dissent.

. 42 U.S.C. § 9613(f)(1) (emphasis added).


. Id.


.See Gade v. National Solid Wastes Management Assn., 505 U.S. 88, 99, 112 S.Ct. 2374, 120 L.Ed.2d 73 (1992) ("[W]e must not be *146guided by a single sentence or member of a sentence, but look to the provisions of the whole law.”) (internal quotation marks and citations omitted, brackets in original).


. See 42 U.S.C. § 9613(f)(1) (emphasis added).


. See, e.g., 2 U.S.C. § 437d(e) ("Except as provided in section 437g(a)(8) of this title, the power of the Commission to initiate civil actions under subsection (a)(6) of this section shall be the exclusive civil remedy for the enforcement of the provisions of this Act.”).


. 42 U.S.C. § 9652(d).


. The majority’s reliance on PMC, Inc. v. Sherwin-Williams Co., 151 F.3d 610 (7th Cir. 1998), is thus misplaced, as the analysis in that case focused on CERCLA’s general savings clause with its express preservation of state-law claims.


. See 42 U.S.C. § 9613(f)(1) (emphasis added). Section 106(a) authorizes an administrative order requiring a private party to clean up a site. See 42 U.S.C. § 9606(a). If the party refuses to do so, then § 106(b)(1) authorizes the EPA to bring an action in federal district court to enforce the order. See 42 U.S.C. § 9606(b)(1).


. See Black's Law Dictionary 28 (6th ed. 1990) ("['Action'] in its usual legal sense means a lawsuit brought in a court[.]”).


. See 42 U.S.C. § 9613(f)(1).


. See 42 U.S.C. § 9613(f)(1) (emphasis added).


. Morissette v. United States, 342 U.S. 246, 263, 72 S.Ct. 240, 96 L.Ed. 288 (1952).


. OHM Remediation Services v. Evans Cooperage Co., 116 F.3d 1574, 1581 (5th Cir. 1997) (Garza, L) (internal citations omitted) (quoting S. Rep. No. 99-11, at 44 (1985)) ("[Section 113] clarifies and confirms the right of a person held jointly and severally liable under CERCLA to seek contribution from other potentially liable parties, when the person believes that it has assumed a share of the cleanup or cost that may be greater than its equitable share under the circumstances.”).


. United States v. Texas, 507 U.S. 529, 534, 113 S.Ct. 1631, 123 L.Ed.2d 245 (1993) (internal quotation marks and citation omitted).


. OHM, 116 F.3d at 1582 (emphasis added).


. Black’s Law Dictionary at 328 (emphasis added).


. Restatement (Second) of Torts § 886A (2d ed. 1979) (emphasis added).


. Id. at § 886A cmt. b.


. See 18 Am.Jur.2d Contribution § 9 (1985) (emphasis added) (footnotes omitted).


. See W. Page Keeton Et AL, Prosser and Keeton on the Law of Torts § 30, at 338 (5th ed. 1984) (collecting cases).


. See Restatement (Second) of Torts at § 886A.


. See 42 U.S.C. § 9613(f)(1) (emphasis added).


. 22 F.3d 1357 (5th Cir.1994).


. See 12 U.S.C. § 1821(k) (emphasis added).


. Miramon, 22 F.3d at 1361 n. 6.


. See 42 U.S.C. § 9613(f)(1).


.S.Rep. No. 99-11, at 103 (1985) (emphasis added). The savings clause read as follows: “Except as provided in paragraph (4) of the subsection, this subsection shall not impair any right of indemnity under existing law.” Id.


. H.R.Rep. No. 99-253, pt. 1, at 188 (1985), reprinted in 1986 U.S.C.C.A.N. 2835, 2862 (emphasis added).


. Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, 79, 118 S.Ct. 998, 140 L.Ed.2d 201 (1998).


. S.Rep. No! 99-11, at 44 (1985).


. See, e.g., Amoco Oil v. Borden, Inc., 889 F.2d 664 (5th Cir.1989) (permitting contribution claim under § 113(f)(1) to proceed in the absence of a civil action under § 106 or § 107(a)); PMC, Inc. v. Sherwin-Williams Co., 151 F.3d 610 (7th Cir.1998); Centerior Service Co. v. Acme Scrap Iron & Metal Corp., 153 F.3d 344 (6th Cir.1998); Sun Company, Inc., v. Browning-Ferris, Inc., 124 F.3d 1187 (10th Cir.1997).


. 258 F.3d 292 (4th Cir. 2001).


. 16 F.Supp.2d 983 (C.D.Ill.1998).


. 107 F.3d 1235 (7th Cir.1997).


. Id. at 1241.


. 974 F.Supp. 684 (N.D.Ind. 1997).


. See id. at 691.


. 786 F.Supp. 971 (N.D.Ga.1991).


. Id. at 975. The plaintiffs' state-law claims alleged nuisance and trespass to land,


. Id.


. 916 F.Supp. 1090 (D.Kan.1996).


. See id. at 1095.


. 156 F.Supp.2d 203 (D.Conn. 2001).


. See id. at 208.


. No. 99C2464, 2000 WL 263985 (N.D.Ill. Feb. 29, 2000).


. See id. at *5.


. 88 F.Supp.2d 339 (D.NJ.1999).


. See id. at 351.


. 119 F.Supp.2d 1223 (N.D.Ala.2000).


. Id. at 1245.


. 702 F.Supp. 1384 (N.D.Ill.1988).


. See id. at 1389.


. Id. at 1386.


. Id. at 1389.


. See OHM, 116 F.3d 1574.


. See id. at 1582 (emphasis added).


. Id. (internal quotation marks and citation omitted)


. See 18 Am.Jur.2d Contribution at § 9. See also McLochlin v. Miller, 139 Ind.App. 443, 217 N.E.2d 50, 53 (1966) ("It is true that payment must be made under compulsion to entitle payor to contribution. But such pressure exists sufficiently to establish the right to contribution whenever there is a legal obligation to pay. The claimant is not obliged to wait until suit is brought to claim compulsion.”).


. Black's Law Dictionary at 328.


. See id. at 915.


. Id. (emphasis added).


. See Buckhannon Board and Care Home, Inc. v. West Virginia Dept. of Health and Human Resources, 532 U.S. 598, 121 S.Ct. 1835, 1843, 149 L.Ed.2d 855 (2001).


. See OHM, 116 F.3d at 1578 (emphasis added).